              Case 20-12841-MFW     Doc 502    Filed 12/11/20    Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re                                       Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,           Case No. 20-12841 (MFW)

                       Debtors.             (Jointly Administered)



                   ORDER SCHEDULING OMNIBUS HEARING DATE

        IT IS ORDERED that the following omnibus hearing date has been scheduled in the

above-referenced matter:


              DATE                            TIME
              January 20, 2021                10:30 a.m.




Dated: December 11th, 2020
                                              MARY F. WALRATH
Wilmington, Delaware
                                              UNITED STATES BANKRUPTCY JUDGE
